FULMER, Judge.
Kenneth Washington appeals the denial of his motion to correct an illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he sought credit for prior prison time served upon his resentencing for a violation of probation. We reverse because the State concedes that the trial court erred in denying the motion and that Washington has not received the proper credit from the Department of Corrections.
The State concedes that the trial court denied Washington’s motion based upon incorrect information supplied by a classification officer on June 10, 2003, in response to Washington’s inmate request. The State contends that, in fact, Washington has not been given credit for the prior 1878 days of prison time served and has only received credit for the 457 days that the trial court specifically ordered.
Based upon the State’s concession of error, we reverse and remand for the trial court to award Washington credit for time served in prison prior to beginning the probationary portion of his sentence, as well as credit for time served in jail. See Swain v. State, 845 So.2d 314 (Fla. 2d DCA 2003); Layman v. State, 787 So.2d 44 (Fla. 2d DCA 2001).
Reversed and remanded.
STRINGER and SILBERMAN, JJ., concur.